Citation Nr: 9907170	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 20 percent evaluation of the 
veteran's service-connected residuals of a left ankle injury 
with traumatic degenerative joint disease.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1978 to 
August 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted the veteran entitlement to 
service connection for residuals of a left ankle injury with 
traumatic degenerative joint disease and assigned an initial 
10 percent rating.  Thereafter, in a September 1994 rating 
decision, the RO increased the initial rating to 20 percent 
disabling.

The veteran's claim was initially before the Board in 
December 1996, at which time it was remanded for additional 
development.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran is challenging the propriety of the RO's initial 
20 percent rating for his service-connected residuals of a 
left ankle injury with traumatic degenerative joint disease.  
His disability is rated under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5284, for other foot injuries. ions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  

The VA Office of the General Counsel issued an opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (August 14, 1998).

This case must be remanded because, in its December 1996 
remand, the Board asked to have specific questions answered 
by a medical examiner, but the medical examiner's report does 
not include answers to all of those questions.  In 
particular, the examiner did not express an opinion as to 
whether pain could significantly limit functional ability 
during flare-ups or when the left ankle and/or foot were used 
repeatedly over a period of time. 

The Court has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the veteran's claim must be remanded in order to 
afford the veteran another examination following the 
guidelines established in DeLuca.  The examiner must answer 
all requested questions to the extent feasible.  

Inasmuch as the veteran's disability can also be rated under 
Diagnostic Code 5276 for acquired flatfoot, the examiner 
should also answer questions regarding the veteran's 
flatfoot.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left 
ankle and foot that have not already been 
associated with the claims folder. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a left ankle 
injury with traumatic degenerative joint 
disease.  The examiner should provide 
diagnoses of all disorders of the 
veteran's left ankle and foot.  Such 
tests as the examining physician deems 
appropriate should be performed.  These 
tests should include a complete test of 
the range of motion of the veteran's left 
ankle and foot.  The examination report 
should include responses to the following 
medical questions:

a.  What is the range of motion of 
the veteran's left ankle in terms of 
dorsiflexion and plantar flexion?

b.  Does the veteran have ankylosis 
of the left ankle in plantar flexion 
between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 
degrees?

c.  Does the veteran have ankylosis 
of the left ankle in plantar flexion 
at more than 40 degrees, or in 
dorsiflexion at more than 10 
degrees, or with an abduction, 
adduction, inversion, or eversion 
deformity?

d.  Does the veteran have limitation 
of motion in any joints of his foot, 
and if he does, what is the 
measurement in degrees of such 
limitation of motion, and how does 
it relate to normal range of motion?

e.  Does the veteran's left ankle 
and/or foot exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service 
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due 
to these symptoms.)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the left ankle and/or foot 
are used repeatedly over a period of 
time  (these determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups)?

g.  Is there pronation or abduction 
or any other type of marked 
deformity of the veteran's left 
foot?

h.  Does the veteran have pain on 
manipulation and use of his left 
foot?

i.  Is there swelling on use of the 
veteran's left foot?

j.  Does the veteran have 
characteristic callosities of his 
left foot?

k.  Does the veteran have marked 
pronation of his left foot?

l.  Does the veteran have extreme 
tenderness of the plantar surface of 
his left foot?

m.  Does the veteran have marked 
inward displacement and severe spasm 
of the tendo achillis on 
manipulation of his left foot?

n.  Does the veteran use orthopedic 
shoes or appliances for his 
flatfoot, and if he does, is his 
flatfoot improved by such use?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim on the basis of the 
propriety of the initial 20 percent 
rating for residuals of a left ankle 
injury with traumatic degenerative joint 
disease, with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca, supra.  The 
RO should rate the veteran under all 
applicable rating codes, to include the 
rating code for flatfoot.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


